Exhibit 10.2

 

 

Amendment

to

Key Employee Termination Agreement

 

THIS AMENDMENT TO KEY EMPLOYEE TERMINATION AGREEMENT (the “Amendment
Agreement”), dated as of May 29, 2012, is by and between HEICO Corporation (the
“Company”) and Thomas S. Irwin (the “Executive”). Certain capitalized terms used
in this Amendment Agreement and not otherwise defined herein shall have the same
meanings ascribed to them in the Agreement (as the term is defined below).

 

Recitals

 

A.          The Company and the Executive entered into that certain Key Employee
Termination Agreement, dated as of April 5, 1988 (the “Agreement”), pursuant to
which the Company provided the Executive with assurances of continued active
participation in the business of the Company and for compensation in the event
of a Change in Control of the Company while the Executive was still an employee
of the Company.

 

B.          The Executive’s employment with the Company has continued
uninterrupted since the date of the Agreement and the parties have determined
that it is no longer necessary to maintain the Agreement or the benefits
thereof.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
conditions and agreements herein contained, the parties hereto agree as follows:

 

Section 1.         Effective Date. This Amendment Agreement shall be effective
as of June 1, 2012 (the “Effective Date”).

 

Section 2.        Termination of Agreement. Notwithstanding anything contained
in the Agreement, or elsewhere, to the contrary, including the terms of Section
1(iii) of the Agreement, as of the Effective Date the Agreement shall is hereby
terminated and shall be of no further force or effect.

 

Section 3.        Miscellaneous.

 

(a)        Headings. The descriptive headings contained in this Amendment
Agreement are for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Amendment Agreement.

 

(b)        Applicable Law. This Amendment Agreement shall be governed by the
laws of the State of Florida, without having regard to conflict of law
principles.

 



  

 

 

 

(c)        Assignability. This Amendment Agreement shall be binding upon the
parties hereto and their respective successors and assigns, and shall inure to
the benefit of the parties hereto, their successors and assigns. This Amendment
Agreement and the rights and duties hereunder may not be assigned or assumed by
operation of law or otherwise without the express prior written consent of the
other parties hereto.

 

(d)        Counterparts. This Amendment Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The parties hereby
acknowledge and agree that facsimile and PDF signatures of this Amendment
Agreement shall have the same force and effect as original signatures.

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment Agreement as of the
date first written above.

 



 

Company: HEICO Corporation               By: /s/ LAURANS A. MENDELSON    
Laurans A. Mendelson, Chairman of     the Board of Directors and Chief    
Executive Officer       Executive:   /s/ THOMAS S. IRWIN     Thomas S. Irwin

 

 

 

 



-2-

